
	
		II
		109th CONGRESS
		2d Session
		S. 3896
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for the return of the Fresnel Lens to the
		  lantern room atop Presque Isle Light Station Lighthouse, Michigan, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the Lester
			 Nichols Presque Isle Light Station Act of 2006.
		2.Return of Fresnel Lens
			 to Presque Isle Light Station Lighthouse, Michigan
			(a)In
			 generalSubject to subsection (b), the Commandant of the Coast
			 Guard shall modify the 2004 Agreement for Outgoing Loans (AOL) with Presque
			 Isle Township, Michigan, in order to provide for the return of the Historic
			 Fresnel Lens to the lantern room atop the Presque Isle Light Station
			 Lighthouse, Michigan.
			(b)Conditions
				(1)Compliance with
			 applicable lawAny modification under subsection (a) of the
			 Agreement for Outgoing Loans described in that subsection shall comply with
			 applicable provisions of section 5506 of the Omnibus Consolidated
			 Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–518), relating to
			 the conveyance of the Presque Isle Light Station.
				(2)Retention of
			 ownership of lensNotwithstanding the return of the Historic
			 Fresnel Lens pursuant to subsection (a), the United States shall retain
			 ownership of the lens.
				(3)Continuing
			 operation of aid to navigationNotwithstanding the return of the
			 Historic Fresnel Lens pursuant to subsection (a), the active aid to navigation,
			 together with associated electronic and lighthouse equipment, at Presque Isle
			 Light Station Lighthouse shall continue to be operated and maintained by the
			 United States within the Historic Third Order Fresnel Lens at the Presque Isle
			 Light Station Lighthouse.
				
